Citation Nr: 1032601	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating higher than 70 percent for posttraumatic 
stress disorder (PTSD) from February 27, 2008, to the present.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to December 
1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

When this case previously was before the Board in January 2009, 
the Board granted the Veteran's claim for an initial rating 
higher than 50 percent for PTSD since February 10, 2005.  The 
Board also granted his claim for a total disability rating based 
on individual unemployability, effective from February 10, 2005.  
The claim for a rating higher than 70 percent for PTSD since 
February 27, 2008, was remanded and since has been returned to 
the Board for further appellate action.  The Board notes that it 
inadvertently characterized the period under appeal as beginning 
on February 28, 2008, in its January 2009 remand.  That error has 
been corrected in this decision as reflected on the title page 
and hereinbelow.

In November 2008, prior to the certification of this appeal, the 
North Carolina Division of Veterans Affairs revoked its power of 
attorney and withdrew as the Veteran's representative.  The 
record reflects that written notice was provided to both the 
Veteran and the RO.  See 38 C.F.R. § 20.608(a) (2009). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since February 27, 2008, the Veteran's PTSD has been productive 
of social and occupational impairment that more nearly 
approximates total impairment than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD have 
been met throughout the period beginning on February 27, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
evidence of record is sufficient to establish his entitlement to 
the maximum schedular disability rating for his PTSD.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  That code provides that a 70 percent disability 
rating is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The maximum schedular rating of 100 percent is warranted for PTSD 
when there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.

The Veteran contends that an increased rating is warranted for 
his PTSD for the period beginning on February 27, 2008.  After 
carefully reviewing the evidence of record, the Board concludes 
that during this period the impairment from his PTSD has more 
nearly approximated the total impairment required for a 100 
percent rating than the deficiencies in most areas contemplated 
by a 70 percent rating.

The pertinent evidence of record consists of a fee-basis 
examination report dated in February 2008.  This evidence shows 
that the Veteran frequently is unable to perform his activities 
of daily living.  Although the Veteran reported that he is able 
to dress and feed himself, he stated that he does not drive and 
that he must rely upon others to perform household chores.  The 
examiner specifically noted that the Veteran is "highly 
dependent on his wife for assistance in day-to-day living."

The evidence also shows that the Veteran experiences gross 
impairment in thought processes or communication.  The examiner 
noted that the Veteran had difficulty with abstract thinking and 
that he was unable to discern the meaning of proverbs on mental 
status examination in February 2008.  Although the examiner 
reported that the Veteran could sustain communication, he 
specifically noted that examination of the Veteran was difficult 
because questions had to be repeated and because he had 
difficulty forming a working relationship with the examiner.

Finally, the evidence shows that the Veteran experiences memory 
impairment.  The examiner noted that the Veteran was able to 
remember only three out of five numbers in a list and was unable 
to name large cities in his state of residence.  He described the 
Veteran's impairment as moderate to severe and noted that the 
memory impairment was associated with impairment in 
concentration.  

The Board notes that the fee-basis examiner attributed at least 
some of the Veteran's memory and concentration impairment to an 
unspecified amnestic disorder.  However, in an April 2006 
examination report, a state disability examiner attributed the 
impairment in part to the Veteran's PTSD.  The Board acknowledges 
that service connection is not in effect for an amnestic disorder 
and that VA may compensate the Veteran only for his service-
connected disabilities.  However, the Board notes that it is 
precluded from differentiating between symptomatology attributed 
to a non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, the 
evidence does not provide an adequate basis for the Board to 
distinguish the Veteran's service-connected PTSD symptomatology 
from his non-service-connected amnestic disorder symptomatology.  
Therefore, the Board has considered all of the Veteran's 
psychiatric impairment in rating his PTSD.

The Board acknowledges that the evidence of record does not 
reflect that the Veteran experiences all of the symptoms 
associated with the maximum schedular rating.  Specifically, the 
record does not show that he has persistent delusions or 
hallucinations; exhibits grossly inappropriate behavior; is 
disoriented to time or place; or poses a persistent danger of 
hurting himself or others.  However, the Court has held that the 
symptoms enumerated under the schedule for rating mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In determining that the Veteran's PTSD warrants a 100 percent 
rating, the Board also has considered the evidence showing that 
he exhibits near total occupational and social impairment.  
Specifically, the examination report notes that the Veteran is 
married but that he has only occasional contact with 
acquaintances, does not attend church, and does not participate 
in clubs or other organizations.  The report also notes that he 
finds participating even in leisure activities to be difficult.  
Moreover, the examiner specifically opined that the Veteran has 
difficulty maintaining his family role and functioning as a 
husband.  

In sum, the evidence establishes that the social and industrial 
impairment associated with the Veteran's PTSD more nearly 
approximates total impairment than deficiencies in most areas.  
Since this level of impairment was present at the time of the 
February 2008 fee-basis examination, the Board finds that a 100 
percent rating is warranted throughout the rating period.


	(CONTINUED ON NEXT PAGE)



ORDER

A 100 percent disability rating for PTSD is granted for the 
period beginning on February 27, 2008, subject to the criteria 
applicable to the payment of monetary benefits.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


